DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a clothes care apparatus comprising: a body comprising a clothes care compartment and machine room arranged under the clothes care compartment; a steam generation device; a steam injector comprising: a steam injection port, a condensed water outlet configured to discharge condensed water from the steam injector into an inside of the clothes care compartment; and a drain hole provided in the clothes care compartment below the condensed water outlet to connect the clothes care compartment to the machine room to allow the condensed water discharged from the condensed water outlet to flow in the machine room.
The prior art fails to disclose or make obvious the limitations of claim 16, claiming a clothes care apparatus comprising: a body comprising a clothes care compartment, a machine room, a drain hole; a steam generation device; a steam injector comprising: a steam injection port, a condensed water outlet configured to discharge condensed water, which generated by the stem injector, into the inside of the clothes care compartment; and a guide plate provided below the condensed water outlet and 
The prior art fails to disclose or make obvious the limitations of claim 20, claiming a clothes care apparatus comprising: a body comprising a clothes care compartment and a machine room arranged under the clothes care compartment; a steam generation device; a steam injector; a duct arranged in the machine room and configured to circulate air in the clothes care compartment; and a guide plate provided in the clothes care compartment below the steam injector and configured to guide condensed water discharged from the steam injector to the duct.
The closest prior art of record is that of U.S. Patent Application Publication No. 20090260250 to Moon et al. (Moon).  Moon teaches a clothes treating apparatus with a body comprising a clothes care compartment and a machine room arranged under the clothes care compartment; a steam generation device; a steam injector; and a duct.  Moon does not teach a condensed water outlet configured to discharge condensed water from the steam injector into an inside of the clothes care compartment; and a drain hole provided in the clothes care compartment below the condensed water outlet to connect the clothes care compartment to the machine room to allow the condensed water discharged from the condensed water outlet to flow in the machine room; a guide plate provided below the condensed water outlet and comprising a first guide configured to guide the condensed water discharged from the condensed water outlet to a drain hole; or a guide plate provided in the clothes care compartment below the steam injector and configured to guide condensed water discharged from the steam injector to the duct.
The advantage of the current invention over that of Moon is that by providing a manner to guide the condensed water away from the steam injector, not only can reclamation of the condensed water occur, but efficiency may be increased as said water is guiding away from the steam rather than back towards the effluent steam as in the prior art to Moon.
Since claims 1, 16, and 20 are allowed, claims 2-15 and 17-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711